Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing After further discussion, upon motion duly made and seconded, and by vote of the full Board, including a majority of the Trustees who are not interested persons of the Trust as defined in the Investment Company Act of 1940, as amended, it was unanimously VOTED: That the form of the Trusts primary professional liability (E&O)/management liability(D&O) policy, for the period of February 14, 2007 through February 14, 2008, issued by the Chubb Group of Insurance Companies, St.
